Citation Nr: 9904716	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for ankle disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for post traumatic 
stress disorder.

6.  Entitlement to a compensable rating for sinusitis, 
allergic rhinitis.

7.  Entitlement to a compensable rating for status post open 
reduction with internal fixation of left radial head 
fracture.

8.  Entitlement to a compensable rating for cervicolumbar 
paravertebral myositis.



ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1980 to 
October 1983 and from December 1984 to March 1994.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January and November 1996 and rating 
decision of the San Juan, Puerto Rico, Department of Veterans 
Affairs Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Veterans Appeals (Court) has 
recently held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a right shoulder disability, ankle disability, headache 
disorder, or post traumatic stress disorder.

2.  Service medical records reflect that the appellant was 
treated for dermatitis of the face and report of VA 
examination dated August 1995 shows a diagnosis for 
seborrheic dermatitis based on findings for moderate erythema 
with mild scaling on the malar areas of the face.

3.  The appellant voluntarily resisted examination of his 
service-connected left elbow in August 1995 and again in 
August 1996, referring to total body pain with an inability 
to move the left shoulder, which was reportedly frozen with 
pain in the elbow and hand.

4.  The appellant voluntarily resisted examination of his 
service-connected spine in August 1995 and again in August 
1996, referring to cervical pain associated with headaches 
and low back pain with radiation to gluteus and pain in the 
knee; moderate muscle spasms were seen in the paravertebral 
muscles of the cervical and lumbar spine.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for right 
shoulder disability has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

2.  A well grounded claim for service connection for ankle 
disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

3.  A well grounded claim for service connection for 
headaches has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

4.  A well grounded claim for service connection for post 
traumatic stress disorder has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

5.  Dermatitis of the face was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

6. The schedular criteria for a 10 percent rating for left 
elbow disability (status post open reduction with internal 
fixation of left radial head fracture) are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, 
Part 4 (1998).

7.  The schedular criteria for a 10 percent rating for 
cervicolumbar myositis are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5021-5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant served on active duty from October 1980 to 
October 1983 and from December 1984 to March 1994.  Service 
medical records reflect that, during the appellant's first 
period of service, he was hospitalized for psychiatric 
difficulties, diagnosed as a personality and adjustment 
disorder in April 1983.  He was also seen for multiple 
complaints of back pain, diagnosed as strain and myositis of 
the cervical lumbar paravertebral muscles on VA examination 
in March 1984.

Service medical records, for the appellant's second period of 
service, are positive for sinusitis and dermatitis on the 
face.  These record also show that the appellant sustained a 
fracture of the left elbow from a fall in November 1993; an 
open reduction with internal fixation surgery for left radial 
head fracture was performed.  The appellant was also treated 
for complaints for chronic right shoulder pain, diagnosed as 
acromial bursitis in March 1992 and impingement syndrome in 
September 1993.  He was seen for headache complaints in 
October 1993, which were assessed as tension headaches; it 
was noted that he possibly needed new glasses.  In January 
1993, the appellant was referred for psychiatric evaluation.  
Difficulty adapting emotionally to military life was noted.  
His behavior was normal, he was fully alert and oriented, his 
mood was unremarkable, his thinking process was clear, and 
his thought content was normal.  The impression was 
personality disorder, not otherwise specified.  Service 
medical records are negative for ankle disability.

Service separation examination dated January 1994 reflects 
complaints of residuals of a right elbow fracture, and 
bursitis of the right shoulder.  Under the summary of 
defects, it was noted that the appellant has no extension of 
the left arm and decreased range of motion in both shoulders.

A service treatment record dated February 1994 reflects that 
the appellant had very limited motion of the left elbow and 
pain with even minimal motion.  It further reflects that he 
had right shoulder pain although he was able to abduct his 
arm above 90 degrees.  He presented left shoulder and upper 
back tenderness to light touch.  The cervical spine range of 
motion was within normal limits, but the appellant gestured 
that there was pain.  The appellant was placed on a waiting 
list for physical therapy.

In August 1995, a general VA examination was conducted.  The 
appellant, age 45, reported a history sinus headaches 
associated with lacrimation, nasal stuffiness, and sore 
throat, which was treated with antibiotics, nasal 
decongestants, and analgesics, with only transient relief.  
It was noted that the appellant had normal carriage, and 
erect posture, and normal gait.  Examination of the mouth 
revealed no septal deviations..  The diagnoses included 
history of chronic sinusitis.

Reports of VA joint and spine examinations dated August 1995 
reflect that the examiner was unable to perform an adequate 
examination of the appellant because he would not submit to 
the necessary testing, alleging very severe pain.  The 
examiner noted that the appellant demonstrated an 
"exaggerated withdrawal response alleging severe pain even 
to soft touch."  The diagnoses were back stain with myositis 
of the cervical lumbar paravertebral muscles, and status post 
open reduction with internal fixation of a left radial head.

On VA dermatological examination in September 1995, the 
appellant reported a history of dermatitis on the face for 
many years, with a similar condition on the scalp and chest.  
He denied treatment.  Examination revealed moderate erythema 
with mild scaling on the malar areas of the face.  The 
diagnosis was seborrheic dermatitis.

In August 1996, a VA psychiatric examination was conducted.  
The appellant complained of anxiety, feeling bad, 
irritability, depression, anger, and feelings of aggression 
and violence.  He reported hearing his name called and seeing 
strange things.  He wore a sling on his left arm.  Mental 
status examination was significant for an anxious and 
depressed mood, and constricted affect.  The diagnosis was 
"[m]ood disorder with anxiety features due to thyroid 
condition."

At a VA field visit in September 1996 for preparation of a 
social and industrial survey , it was noted that the 
appellant was receiving regular VA treatment for his service-
connected left elbow and spine disabilities.  The appellant's 
mother reported that the appellant could not lift heavy 
weights with his arm and that being in active places made him 
nervous.  She further noted that he becomes depressed and 
isolates himself in his room.  Throughout his interview, the 
appellant's arm remained in a 90 degree position and he very 
seldom made eye-to-eye contact.  The appellant complained 
that his back problem prevented him from lifting heavy items 
and that he could not straighten his left arm.  He was 
depressed about the difficulty in attempting to obtain VA 
treatment.

In September 1996, VA treatment records from June 1994 to 
July 1996 were received.  These records reflect complaints of 
left elbow and right shoulder pain.  An initial diagnostic 
impression was degenerative joint disease, but a subsequent 
x-ray study in April 1996 of the right shoulder was negative 
for abnormal pathology.  An x-ray study in April 1996 of the 
left elbow revealed an osteophyte arising from the coronoid 
process of the ulna at the site of insertion of the 
brachialis muscle.  Examination of the back in April 1996 
revealed an abnormal posture, augmented thoracic kyphosis, 
decreased lumbar lordosis, trunk and neck listing to the 
right, and slight deltoid atrophy.  The back range of motion 
was poor to all sides.  The left arm was noted to be frozen.  
The appellant was assessed with diffuse myositis of the back 
possibly secondary to chronic pain and immobilization.  It 
was noted that hypothyroidism was suspected.  In June 1996, 
the appellant reported pain throughout his whole body.  A 
bone scan was negative.  Also, in June 1996, the appellant 
was seen complaints of feeling bad; the impression was mood 
disorder due to medical conditions.

A psychiatric report dated July 1996 from Centro de Salud 
Mental Aguadilla reflects an impression for mood disorder 
secondary to medical conditions, accompanied by sleep 
disturbance and anxiety.

Reports of VA joint and spine examinations dated August 1996 
reflect that the examiner was unable to perform an adequate 
examination of the appellant because he would not submit to 
the necessary testing, referring to total body pain.  The 
appellant reported cervical pain associated with headaches 
and low back pain with radiation to gluteus.  Moderate muscle 
spasm of cervical and lumbar paravertebral muscles were 
observed.  The diagnoses were cervicolumbar myositis, and 
status post open reduction with internal fixation of a left 
radial head.

Records received from the Social Security Administration 
(SSA) reflect that the appellant was awarded disability based 
on physical and psychiatric disability.  The disabilities 
were chronic pain in the left upper extremity, osteoarthritis 
in the spinal column and schizo-affective disorder.


II.  Claims for Service Connection

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998). nection is presumed if a 
veteran manifests a chronic disease, such as arthritis or 
psychosis, to a degree of at least 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1112 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent  to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 1991 
& Supp. 1998).

There are three elements of a "well grounded" claim for 
service connection.  First, there must be evidence of a 
current disability as provided by a medical diagnosis.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates.  Third, there 
must be a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A.  Right Shoulder, Ankle, Headache, and Psychiatric 
Disability

After reviewing all the evidence of record, the Board finds 
that the claims for service connection for right shoulder 
disability, ankle disability, headaches, and post traumatic 
stress disorder are not well grounded because competent 
evidence of the claims disabilities has not been presented.  
We note that, where there is a question of medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

The appellant claims that he has a current right shoulder 
disability.  A review of the evidence reflects that, while 
right shoulder complaints variably diagnosed are shown in 
service, the post service VA treatment records and 
examinations show no diagnosis for a right shoulder 
disability although there were again complaints of pain.  As 
such, we find that competent evidence of the claimed right 
shoulder disability has not been presented.

The appellant also claims that he has an ankle disability.  
However, a review of the evidence of record fails to disclose 
either in-service or post-service medical findings for an 
ankle disability  As such, we find that competent evidence of 
the claimed ankle disability has not been presented.

The appellant further claims to have a headache disorder.  
While headaches associated with sinusitis, a service-
connected disability, were noted in service along with one 
instance of a tension headache, post service VA treatment 
records and examinations are negative for the presence of a 
chronic headache disorder.  As such, we find that competent 
evidence of the claimed headache disorder has not been 
presented.

Lastly, the appellant claims to have post traumatic stress 
disorder.  However, this psychiatric disability is not shown 
in any of the medical evidence of record.  Service medical 
records, VA treatment records, report of psychiatric 
evaluation dated July 1996 from Centro de Salud Mental 
Aguadilla, and report of VA psychiatric examination dated 
August 1996 all reflect a psychiatric diagnosis for a 
personality disorder.  As such, we find that competent 
evidence of the claimed post traumatic stress disorder has 
not been presented.  We note that a personality disorder is 
not a disease within the applicable legislation relating to 
service connection and, therefore, service connection may not 
be obtained for a personality disorder.  See 38 C.F.R. 
§ 3.303(d) (1998).

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet.App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  As a layman the 
appellant is not competent to offer medical opinions or 
diagnoses and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Therefore, as competent 
medical evidence has not been presenting showing a right 
shoulder disability, ankle disability, headache disorder, or 
post traumatic stress disorder, the Board finds that these 
claims are not well grounded.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  This 
obligation was successfully completed by VARO in its June 
1996 statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claims for service 
connection.

B.  Dermatitis

A review of the evidence of record shows that the appellant 
was seen for dermatitis of the face in service and that he 
was diagnosed with seborrheic dermatitis on VA dermatological 
examination in September 1995, based on findings for moderate 
erythema with mild scaling on the malar areas of the face.  
Therefore, Board finds that service connection for dermatitis 
of the face is warranted.

III.  Claims for Increase

In evaluating the appellant's request for an increased rating 
for left elbow and cervicolumbar disability, the Board 
considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1998).  In so doing, 
it is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

A.  Left Elbow

The VA Schedule for Rating Disabilities  provides under 
diagnostic code 5206 that limitation of forearm flexion is 
rated for major and minor extremities, respectively, as 
follows: 
Flexion limited to 
45°................................. |     50 |     
40
Flexion limited to 
55°................................. |     40 |     
30
Flexion limited to 
70°................................. |     30 |     
20
Flexion limited to 
90°................................. |     20 |     
20
Flexion limited to 
100°................................ |     10 |     
10
Flexion limited to 
110°................................ |      0 |      
0

Under diagnostic code 5207, limitation of forearm extension 
is rated as follows:  
  Extension limited to 
110°.............................. |     50 |     
40   
  Extension limited to 
100°.............................. |     40 |     
30   
  Extension limited to 
90°............................... |     30 |     
20   
  Extension limited to 
75°............................... |     20 |     
20   
  Extension limited to 
60°............................... |     10 |     
10   
  Extension limited to 
45°............................... |     10 |     
10   

Under diagnostic code 5208, forearm flexion limited to 100° 
and extension to 45 degrees is rated at the 20 percent 
disability level, major or minor.  38 C.F.R. § 4.71a (1998).

In this case, assessing the level of residual disability 
associated with the appellant's open reduction with internal 
fixation of left radial head fracture has been complicated by 
his unwillingness to cooperate with the examiner at his VA 
joint examinations in August 1995 and August 1996.  As such, 
the medical findings of record do not contain the requisite 
detail for the Board to ascertain the current level of 
disability with any degree of precision.  As a direct 
comparison of current  VA examination findings with the 
schedular criteria is precluded, because there are none, the 
Board must look at the other medical findings of record and 
this may not yield an accurate picture of the appellant's 
current level of left arm disability.  The other medical 
evidence of record show complaints of pain restricting the 
appellant's range of forearm motion.  Additionally, the 
appellant was noted to voluntarily immobilize his left 
forearm at roughly 90 degrees according to VA treatment 
records and observations at a VA field examination in 
September 1996.

While the VA examinations in 1995 and 1996 were unable to 
address the effect of pain upon the appellant's functional 
abilities, as is required by 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet.App. 202 (1995), because the appellant 
would not submit to the necessary testing, the Board 
nonetheless believes that the evidence of record sufficiently 
shows functional limitation of use of the left arm due to 
pain.  Therefore, based on the appellant's complaints of 
severe pain with some degree of limitation of motion, the 
Board finds that a 10 percent disability evaluation is 
warranted for the appellant's left elbow disability.  
However, the Board believes that a higher disability rating 
is not warranted as the medical findings of record, as they 
currently stand, do not meet the criteria for a rating in 
excess of 10 percent.  The objective evidence of record does 
not show flexion limited to 90 degrees or less, or extension 
limited to 75 degrees or more, because of the appellant's 
unwillingness to submit to range of motion testing at his 
examinations.

The appellant is reminded that, at any time, he may request 
an increased evaluation and submit to a VA examination so 
that the requisite medical findings may be obtained and then 
compared to the schedular criteria.

B.  Cervicolumbar Myositis

The VA Schedule for Rating Disabilities provides that 
myositis should be rated on the limitation of motion of the 
affected part.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5021 
(1998).  Under diagnostic code 5290, restricted cervical 
motion is rated 10, 20 and 30 percent disabling depending on 
whether the impairment objectively shown is slight, moderate 
or severe, respectively.  Under diagnostic code 5292, 
restricted lumbar motion is rated 10, 20 and 40 percent 
disabling depending on whether the impairment objectively 
shown is slight, moderate or severe, respectively.  38 C.F.R. 
§ 4.71a (1998).

In this case, assessing the level of cervicolumbar disability 
has been complicated by the appellant's unwillingness to 
cooperate with the examiner at his VA spine examinations in 
August 1995 and August 1996.  As such, the 1995 and 1996 VA 
examination reports do not contain the requisite detail for 
the Board to ascertain the current level of disability under 
the schedule with any degree of precision.  As a direct 
comparison of current  VA examination findings with the 
schedular criteria is precluded, the Board must look at the 
other medical findings of record.  Again, this may not yield 
an accurate picture of the appellant's current level of spine 
disability.  In brief, the other medical evidence of record 
essentially shows complaints of pain restricting the 
appellant's range of back motion.  Additionally, moderate 
muscle spasm on the cervicolumbar paravertebral muscles were 
noted on the August 1996 VA examination report.

While the recent VA examinations were unable to address the 
effect of pain upon the appellant's functional abilities, as 
is required by 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet.App. 202 (1995), because the appellant would not submit 
to the necessary testing, the Board nonetheless believes that 
the evidence of record sufficiently shows functional 
limitation due to pain.  Therefore, based on the appellant's 
complaints of severe pain with some unknown degree of 
limitation of motion, the Board finds that a 10 percent 
disability evaluation is warranted for the appellant's 
cervicolumbar disability.  However, the Board believes that a 
higher disability rating is not warranted as the medical 
findings of record, as they currently stand, do not meet the 
criteria for a rating in excess of 10 percent.  The objective 
evidence of record does not show the available range of 
motion in either the cervical or lumbar spine because of the 
appellant's unwillingness to submit to range of motion 
testing at his examinations.

Again, the appellant is reminded that, at any time, he may 
request an increased evaluation and submit to a VA 
examination so that the requisite medical findings may be 
obtained and then compared to the schedular criteria.


ORDER

Service connection for right shoulder disability is denied.

Service connection for ankle disability is denied.

Service connection for headaches is denied.
Service connection for seborrheic dermatitis of the face is 
granted.

Service connection for post traumatic stress disorder is 
denied.

A 10 percent rating for left elbow disability (open reduction 
with internal fixation of left radial head fracture) is 
granted.

A 10 percent rating for cervicolumbar myositis is granted.


REMAND


Since the appellant's sinusitis claim was most recently 
adjudicated, the schedular criteria were revised in the area 
of respiratory disability.  See 38 C.F.R. § 4.96 (revised, 
effective November 7, 1996).  To ensure full compliance with 
due process requirements, it is necessary that the 
appellant's claim be readjudicated with consideration of the 
revised rating criteria so as to prevent any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet.App. 384 (1993).

In view of the above, the case is REMANDED to VARO for the 
following action:

1.  The appellant should be scheduled for 
a VA examination by a qualified physician 
to determine the severity of his service-
connected sinusitis, allergic rhinitis.  
The claims folder, to specifically 
include a copy of the new respiratory 
rating criteria, effective November 7, 
1996, should be made available to the 
examiner for review prior to the 
examination.  The examination must be 
conducted in accordance with the VA 
Physician's Guide for Disability 
Evaluation Examinations.   All indicated 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
comprehensive report containing a full 
rationale for any opinion expressed.

2.  VARO should readjudicate the issue on 
appeal.  Consideration should be given to 
the revised schedular criteria that 
became effective in November 1996.

3.  To the extent the benefits sought are 
not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include reasons and bases 
for the holding, and should provide 
notice of the revised rating criteria.  
Thereafter, the appellant and his 
representative shall be afforded a 
reasonable period of time within which to 
respond.

4.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board or the United 
States Court of Veterans Appeals (the 
Court) for additional development or 
other appropriate action be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1944, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994) and 38 U.S.C.A. § 5101 (West 
1991 & Supp. 1996) (History and Statutory 
Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
all VAROs to provided expeditious 
handling of all cases that have been 
remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 
38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

